Case 1:03-cr-00084-SOM Document 303 Filed 08/23/21 Page 1 of 4   PageID #: 2601



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          Cr. NO. 03-00084 SOM
                               )          Civ. No. 21-00353 SOM/KJM
           Plaintiff,          )
                               )
                               )          ORDER REFERRING TO NINTH
                               )          CIRCUIT DEFENDANT’S SECOND OR
      vs.                      )          SUCCESSIVE MOTION UNDER 28
                               )          U.S.C. 2255 TO VACATE, SET
 LUELENI FETONGI MAKA,         )          ASIDE, OR CORRECT SENTENCE;
                               )          EXHIBIT A
           Defendant.          )
                               )
 _____________________________ )

              ORDER REFERRING TO NINTH CIRCUIT DEFENDANT’S
      SECOND OR SUCCESSIVE MOTION UNDER 28 U.S.C. 2255 TO VACATE,
                SET ASIDE, OR CORRECT SENTENCE; EXHIBIT A

 I.          INTRODUCTION.

             Defendant Lueleni Fetongi Maka was sentenced in 2006 to

 26 years of imprisonment with respect to several counts of human

 trafficking in violation of 18 U.S.C. §§ 1590 and 1594,

 involuntary servitude in violation of 18 U.S.C. § 1584, and alien

 smuggling and harboring in violation of 18 U.S.C. § 1324.            Maka

 appealed, and the Ninth Circuit affirmed in part, vacating a part

 of the judgment not implicated here.

             While his direct appeal from the judgment of conviction

 was pending, Maka filed a motion under 28 U.S.C. § 2255, which

 this court dismissed without prejudice given the pending appeal.

 See ECF Nos. 207, 201, 211, 213.

             On January 14, 2008, Maka moved to vacate, set aside,

 or correct his sentence pursuant to 28 U.S.C. § 2255.           See ECF
Case 1:03-cr-00084-SOM Document 303 Filed 08/23/21 Page 2 of 4   PageID #: 2602



 No. 240.   On August 8, 2008, this court denied that motion.           See

 ECF No. 254.

            On February 25, 2014, the Ninth Circuit denied Maka’s

 application to file a second or successive motion under 28 U.S.C.

 § 2255.    See ECF No. 261.

            On April 20, 2020, Maka filed an Emergency Motion for

 Compassionate Release under 18 U.S.C. § 3582(c)(1)(A), arguing

 that his age and medical conditions placed him at considerable

 risk if he contracted the COVID-19 virus.         See ECF No. 263.     On

 April 21, 2020, the court appointed counsel for Maka with respect

 to his compassionate release request.        See ECF No. 270.      On May

 19, 2020, after receiving further briefing, the court denied

 Maka’s first compassionate release request.         See ECF No. 286.

 Maka appealed, and the Ninth Circuit later granted Maka’s

 unopposed motion to dismiss that appeal.         See ECF Nos. 287, 291.

            On September 4, 2020, Maka filed a Second Motion for

 Compassionate Release under 18 U.S.C. § 3582(c)(1)(A), again

 arguing that his age and medical conditions placed him at

 considerable risk if he contracted the COVID-19 virus.           See ECF

 No. 292.   On October 10, 2020, this court denied that second

 request.   See ECF No. 301.

            On August 23, 2021, Maka filed what he called a “Motion

 to Modify/Reduce Term of Imprisonment and Appoint Counsel,

 Pursuant to Title 18 U.S.C. § 3582(c)(1)(A).”          See ECF No. 302.


                                      2
Case 1:03-cr-00084-SOM Document 303 Filed 08/23/21 Page 3 of 4   PageID #: 2603



 This third compassionate release request argues that his counsel

 was ineffective in allegedly advising him that his maximum

 sentence would be 20 years.       Id.    Ineffective assistance of trial

 counsel is not an extraordinary and compelling reason warranting

 a sentence reduction under § 3582(c)(1)(A).         Rather, it is the

 kind of argument raised in a motion to vacate, set aside, or

 correct his sentence pursuant to 28 U.S.C. § 2255.          The court

 therefore deems Maka’s filing of August 23, 2021, to be a

 successive motion to vacate, set aside, or correct his sentence

 pursuant to 28 U.S.C. § 2255.       See ECF No. 302, a copy of which

 is attached hereto as Exhibit A.

              This court recognizes the “significant limitations on

 the power of federal courts to award relief to prisoners who file

 ‘second or successive’ habeas petitions.”         United States v.

 Lopez, 577 F.3d 1053, 1059 (9th Cir. 2009).        In 28 U.S.C.

 § 2255(h), Congress says that a second or successive motion under

 § 2255 “must be certified as provided in section 2244 by a panel

 of the appropriate court of appeals” as raising newly discovered

 evidence or a new rule of constitutional law made retroactive to

 the case or previously unavailable to the movant.

            The Ninth Circuit views the above limitation as

 jurisdictional in nature.      See Ezell v. United States, 778 F.3d

 762 (9th Cir. 2015).    Without authorization from the Ninth

 Circuit, this district court may not consider a second or


                                      3
Case 1:03-cr-00084-SOM Document 303 Filed 08/23/21 Page 4 of 4           PageID #: 2604



 successive § 2255 motion.

              This court therefore refers Maka’s second or successive

 § 2255 motion to the Ninth Circuit in accordance with Circuit

 Rule 22-3(a), which states, “If a second or successive petition

 or motion, or an application for authorization to file such a

 petition or motion, is mistakenly submitted to the district

 court, the district court shall refer it to the court of

 appeals.”

              The Clerk of Court is directed to transmit to the Ninth

 Circuit this order, to which this court attaches as Exhibit A

 Maka’s second or successive § 2255 motion.                This order is to be

 served on Maka himself and on Assistant United States Attorney

 Michael Nammar, Chief, Criminal Division, given the departure of

 the Assistant United States Attorney assigned to this case.                      The

 Clerk is further directed to terminate the Second Motion To

 Vacate Under 28 U.S.C. § 2255 and to close Civil No. 21-00353

 SOM/KJM.

              DATED: Honolulu, Hawaii, August 23, 2021.



                                         /s/ Susan Oki Mollway
                                         Susan Oki Mollway
                                         United States District Judge




 United States v. Maka, Cr. No. 03-00084 SOM; Civ. No. 21-00353 SOM/KJM; ORDER
 REFERRING TO NINTH CIRCUIT DEFENDANT'S SECOND OR SUCCESSIVE MOTION UNDER 28 U.S.C.
 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE; EXHIBIT A



                                           4
